Citation Nr: 1214760	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right little finger fracture residuals.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder. 

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript is associated with the claims folder. 

The issue of whether there was clear and unmistakable error (CUE) in the December 2004 rating decision that denied entitlement to service connection for a bilateral knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In referring the CUE issue to the AOJ, the Board has considered the question of whether the Veteran would be prejudiced by considering the new and material evidence appeals for entitlement to service connection for right and left knee disorders.  The Board questions whether the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Such was noted at the March 2012 personal hearing.  However, on further scrutiny, the Board finds no such relationship.  The outcome of the Veteran's new and material evidence claims is not dependent on the outcome of his CUE claim.  In fact, the Veteran's new and material evidence claims are being allowed and remanded to the AOJ for additional development.  The outcome of the claim for CUE would, at best, render moot the service connection claims.  Indeed, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated issues of entitlement to an earlier effective date and CUE based on the same contentions.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the March 2012 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to an evaluation in excess of 10 percent for right little finger fracture residuals.

2.  In an August 2006 rating decision, the RO denied reopening the Veteran's claim of service connection for a bilateral knee condition; and, he did not initiate a timely appeal for this matter.

3.  New evidence associated with the claims file since the August 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disorder, or raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.

4.  New evidence associated with the claims file since the August 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder, or raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 10 percent for right little finger fracture residuals by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The August 2006 RO rating decision that denied reopening the Veteran's claim of service connection for a bilateral knee condition is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  As evidence received since the RO's August 2006 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a right knee disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

4.  As evidence received since the RO's August 2006 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a left knee disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).

At his March 2012 hearing before the Board, the Veteran acknowledged that he was withdrawing his appeal for entitlement to an evaluation in excess of 10 percent for right little finger fracture residuals.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding the issue of entitlement to an evaluation in excess of 10 percent for right little finger fracture residuals.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal and it is dismissed.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As an initial matter, the Board has reopened the Veteran's claims of entitlement to service connection for right and left knee disorders.  No additional discussion of VA's duty to notify and assist is necessary with respect to those issues.

New and Material Evidence Claims

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, the Board notes that the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

As set forth in 38 C.F.R. § 3.156(b) (2011), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Under Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011), the Federal Circuit found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Federal Circuit case of Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), provides further guidance.  The Federal Circuit initially found that the definition for the phrase "new and material" contained in § 3.156(a) applies to § 3.156(b).  After making this determination, it was noted that to qualify as "material" evidence under the revised version of § 3.156(a), the appellant's statement must be evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the original claim for service connection disability.  The Federal Circuit held that the appellant's single statement that his condition "worsened" (submitted less than a year after he was awarded partial disability compensation) does not, on its face, relate in any way to his condition during the pendency of his original claim or to any other unestablished fact necessary to substantiate his original claim. 

Entitlement to service connection for a bilateral knee condition was originally denied by the RO in a September 2003 rating decision.  The RO determined that the evidence failed to show any knee condition while he was in service.  Thereafter, the Veteran filed a notice of disagreement in November 2003 and a statement of the case was issued by the RO in March 2004.  In a July 2004 statement, the Veteran withdrew his appeal.

Then, in August and October 2004, the Veteran submitted lay statements from multiple fellow servicemen detailing their knowledge or awareness of the Veteran's in-service knee injury.  An October 2004 VA examination report listed a diagnosis of degenerative joint disease of bilateral knees.  Entitlement to service connection for a bilateral knee condition was denied by the RO in a December 2004 rating decision.  Rendering a decision on the merits, the RO determined that evidence failed to show any bilateral knee condition in service.  

After receiving additional evidence in May 2005, the RO again denied service connection for a bilateral knee condition in a July 2005 rating decision.  It was noted that although the Veteran had a current disability of both knees and a history of injury while in service, there was no medical evidence submitted substantiating the claim that the injury occurred in service.   

The RO received additional evidence in September 2005, to include copies of morning reports dated in 1953.  Entitlement to service connection for a bilateral knee condition was confirmed and continued in an October 2005 rating decision.  It was noted that the RO had not received evidence showing a diagnosis of chronic disability of the knees during service or establishing continuity of symptoms and treatment following discharge from active military service.   

An October 2005 statement was submitted by the Veteran, indicating that he did not understand the reasoning behind the RO's recent decision and highlighting his contentions concerning his claim of service connection for a bilateral knee disorder.  The RO originally sent the Veteran a DRO review letter in April 2006, noting its receipt of the written disagreement with the RO's October 2005 rating decision.  However, in an undated deferred rating decision and a May 2006 VCAA letter, the RO noted that the April 2006 letter was sent in error and that the October 2005 statement from the Veteran was only considered to be a reopened claim for entitlement to service connection for a bilateral knee condition. 

In an August 2006 rating decision, the RO denied reopening the claim of entitlement to service connection for a bilateral knee condition, as evidence submitted was not new or material.  It was indicated that there was no evidence of record confirming that the Veteran had a knee injury while in service or that his current bilateral knee disability had a relationship to an event in service.  The Veteran filed a notice of disagreement in February 2007 and a statement of the case was issued by the RO in June 2007.  A substantive appeal (VA Form 9) was received on September 7, 2007.  In a February 2008 letter, the RO advised the Veteran that his appeal of the August 2006 rating decision was not timely because the period to appeal had expired on August 20, 2007.  Parenthetically, there is also no indication that additional evidence was received between August 2006 and August 2007, which have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the August 2006 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The untimely substantive appeal filed in September 2007 was treated by the RO as another petition by him to reopen his claims of entitlement to service connection for right and left knee disorders.  This appeal arises from the RO's May 2008 rating decision that denied reopening the claims of entitlement to service connection for right and left knee disorders.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the August 2006 RO rating decision includes statements from the Veteran and his attorney; VA examination reports dated in April 2008, October 2009, and March 2011; VA treatment records dated from 2005 to 2011; and a March 2012 Board hearing transcript.

This evidence is "new" in that it was not previously before agency decision makers at the time of the August 2006 rating decision, and is not cumulative or duplicative of evidence previously considered.  Specifically, during his March 2012 hearing, the Veteran asserted that multiple VA physicians had told him his current right and left knee disorders were the result of his asserted in-service knee injury.  This statement is presumed credible.  See Justus.  The evidence is also "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the causal relationship between the claimed knee disorders and the asserted in-service knee injury.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right and left knee disorders.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for right and left knee disorders are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

The appeal for entitlement to an evaluation in excess of 10 percent for right little finger fracture residuals is dismissed.

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder. 

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder. 


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for right and left knee disorders is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011). 

In multiple written statements as well as during his March 2012 Board hearing, the Veteran has contended that his current knee disorders were incurred during or are causally related to active service, specifically to an in-service knee injury.  He has consistently and credibly asserted that he injured his knee in Korea in 1953 when he was dragged behind a truck on his knees for a distance.  He has also submitted multiple lay statements from fellow serviceman discussing their awareness of the in-service knee injury.

In January 2002, the National Personnel Records Center (NPRC) notified the RO that the Veteran's original service treatment records had been destroyed in a catastrophic fire in 1973 at that facility.  Available service treatment records, to include his September 1956 service discharge examination report, are devoid of any complaints, findings, or diagnoses of any knee disorder.  SGO reports showed that the Veteran was hospitalized for four days in 1953.  In addition, morning reports dated in July and August 1953 detailed that the Veteran was excused from duty.  His DD Form 214 listed his military occupational specialty (MOS) as Nuclear Weapons Mechanic Specialist for his period of active service from September 1952 to September 1956.  

Post-service VA treatment records and VA examination reports detailed findings of right and left knee osteoarthritis as well as degenerative joint disease.  The Veteran has continually asserted that his VA physicians have commented that his current knee disorders are related to his asserted in-service knee injury in Korea in 1953.  

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  Thus, in light of the cumulative record discussed above, the AMC should obtain a VA medical examination to ascertain the nature and etiology of the Veteran's claimed right and left knee disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects treatment for his claimed knee disorders from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.   However, the claims file only includes treatment records from the Oklahoma City VAMC dated up to September 2011.  Any additional records should be obtained from that facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VA clinical records pertaining to the Veteran's claimed knee disorders from the Oklahoma City VAMC for the period from September 2011 to the present. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  Thereafter, the AMC should schedule the Veteran for a VA joints examination by an appropriate physician to address the nature and etiology of his claimed right and left knee disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion as to whether it is as least likely as not (a 50 percent probability or greater) that any diagnosed knee disorder had its onset in service or is otherwise casually related to the Veteran's asserted in-service knee injury. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report as well as acknowledge and discuss the findings of the September 1956 separation examination report, the Veteran's lay statements concerning in-service injury, continuity of symptomatology since service, and a causal relationship between in-service injury and current disorders, and the post-service VA treatment records and VA examination findings of record.  For purposes of this examination request, the examiner is directed to assume that the Veteran injured his knees when he was dragged from a truck in 1953, but that the nature and extent of the injuries remains unknown.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

4.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in December 2011.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


